Citation Nr: 1601703	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for left great toe arthritis.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain (low back disability).

3.  Entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis (left hip disability).

4.  Entitlement to a compensable rating for left distal fibula status post fracture (left lower leg disability).

5.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

6.  Entitlement to a compensable rating for right long finger status post fracture.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded the claims in November 2013 for additional development, and the case has now been returned to the Board for further appellate review.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of the proceeding is of record.

A March 2009 VA examination report and the Veteran's March 2013 testimony have raised the issue of service connection for arthritis of the right hand, as secondary to the service-connected right long finger status post fracture disability.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the originating agency for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Without good cause shown, the Veteran did not report for scheduled VA examinations in June 2014 in connection with his claims for increased ratings for his service-connected left great toe, low back, left hip, left lower leg, hemorrhoids, and right long finger disabilities and for a TDIU.


CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for arthritis of the left great toe is denied.  38 C.F.R. § 3.655 (2015).

2.  Entitlement to a rating in excess of 10 percent for a low back disability is denied.  38 C.F.R. § 3.655 (2015).

3.  Entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis is denied.  38 C.F.R. § 3.655 (2015).

4.  Entitlement to a compensable rating for left distal fibula status post fracture is denied.  38 C.F.R. § 3.655 (2015).

5.  Entitlement a rating in excess of 10 percent for hemorrhoids is denied.  38 C.F.R. § 3.655 (2015).

6.  Entitlement to a compensable rating for a right long finger disability is denied.  38 C.F.R. § 3.655 (2015).

7.  Entitlement to TDIU is denied.  38 C.F.R. § 3.655 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). Nevertheless, proper notice was provided to the Veteran in May 2008.    

In response to the Veteran's report of worsening symptomatology of his service-connected disabilities, in November 2013, the Board remanded the claims on appeal in order to afford the Veteran new VA examinations for his left great toe, low back, left hip, left lower leg, hemorrhoids, and right long finger disabilities, to include the claim for a TDIU.  The November 2013 Board remand and an April 2014 letter from the RO notified the Veteran of his responsibility to report to the examinations and cooperate with the development of the claims, as well as the consequences of his failure to report for the scheduled examinations.   However, the Veteran did not appear for examinations scheduled in June 2014 to address the severity of his claimed disabilities, and the record contains no justifiable indication, or good cause, of the reason he did not report.  The Board finds that the Veteran was provided an opportunity to undergo VA examinations in connection with his claims and notified of the consequences of failing to report for such examinations.  Therefore, VA satisfied its duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Under 38 C.F.R. § 3.655, when a claimant does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  In this case, the claims on appeal are not the original claims for compensation as contemplated by the operative VA regulations.  Rather, they are claims for increased ratings, including a TDIU, that was filed in February 2008.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) 
 
The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  In sum, VA examinations are necessary to determine the current nature and severity of the Veteran's left great toe, low back, left hip, left lower leg, hemorrhoids, and right long finger disabilities, to include whether a TDIU rating is warranted.  He was scheduled for such examinations and did not appear.  The claims on appeal are not original compensation claims and cannot be decided based on the evidence of record. 38 C.F.R. § 3.160(b).  Rather, the Veteran's claims fall into the other category of cases (for increase).  38 C.F.R. § 3.160(f).  In this case, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The notice to the Veteran scheduling the examination is not in the claims file, however, he was notified once in the Board's prior remand, and once by a letter from the AMC that he was required to report for the examination.  In addition, the Supplemental Statement of the Case stated that he did not report for the examination and neither the Veteran nor his representative have argued that no notices was sent, nor have they requested a new examination, or offered any explanation for not reporting for the examination.
 
As the Veteran did not report for examinations scheduled for his claims and he has not shown good cause for failing to appear, denial of increased ratings and TDIU as a matter of law based on the application of 38 C.F.R. § 3.655(b) is warranted.


ORDER

Entitlement to a compensable rating for left great toe arthritis is denied.

Entitlement to a rating higher than 10 percent for a low back disability is denied.

Entitlement to a rating higher than 10 percent for left hip disability is denied.

Entitlement to a compensable rating for left lower leg disability is denied.

Entitlement to a rating higher than 10 percent for hemorrhoids is denied.

Entitlement to a compensable rating for right long finger disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


